--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

THIS AGREEMENT dated for reference the 1st day of July, 2017.

BETWEEN:

Enertopia Corp.., a company duly incorporated under the laws of
the Province of British Columbia and having its office at #950 - 1130
West Pender Street, Vancouver, British Columbia V6E 4A4

(hereinafter referred to as the “Company”)

OF THE FIRST PART

AND

Robert McAllister, Kelowna, British Columbia,
(hereinafter referred to as "Consultant")

WHEREAS:

A.

The Company wishes to employ Consultant as its President/Chief Executive Officer
and to provide management Services to it on the terms and conditions hereinafter
set forth.

    B.

The Consultant has agreed to provide the Services to the Company on the terms
and conditions set out in this Agreement. This Agreement dated July 1, 2017,
supersedes all previous existing amendments and the original agreement dated
December 1, 2007.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
of the covenants and agreements hereinafter contained the parties hereto have
agreed as follows:

1.

ENGAGEMENT OF SERVICES


  1.1.

The Company hereby engages the Consultant to provide management Services as an
independent contractor to the Company under the direction of the Company’s Board
of Director; and

        1.2.

The Consultant hereby agrees to perform the following duties required of his in
accordance with the terms of this agreement namely:


  (a)

all duties expected of a president/chief executive officer of an technology, and
resource company, including sourcing and/or negotiation of financial proposals
and corporate financings; strategic corporate and financial planning; management
of all the overall business operations; communications with shareholders;
negotiation and management of agreements; and any other duties that should be
reasonably expected by the Board of Directors (the “Services”).


2.

TERM


  2.1.

The initial term of this Agreement shall be for a period of one (1) year,
commencing as of the 1st day of July 2017 and continuing month to month
thereafter with all terms in effect unless and until terminated as hereinafter
provided.

- 1 -

--------------------------------------------------------------------------------


3.

SERVICES


  3.1

The Consultant agrees to perform the Services contracted hereunder including the
following:


  (a)

to carry out all functions associated with the Services to the best of his skill
and ability for the benefit of the Company;

        (b)

to carry out the Services in a timely manner;

        (c)

to act, at all times during the term of this Agreement, in the best interests of
the Company; and

        (d)

to use his best endeavors to preserve the goodwill and reputation of the Company
and the relationship between the Company and its shareholders.


4.

REMUNERATION


  4.1.

The Company shall pay to the Consultant for all Services rendered hereunder:


  (a)

the sum of Three Thousand Five Hundred US Dollars ($3,500.00) per month,
excluding GST, payable on the 1st day of each month;

        (b)

The Consultant’s out of pocket expenses incurred on behalf of the Company. In
respect of expenses, Consultant shall provide statements and vouchers to the
Company as and when required by it.

        (c)

The Consultant will be entitled to receive a performance related bonus on the
same terms and conditions as for persons participating in any bonus plan that
may be established and approved by the Company’s board of Directors. Any bonus
payable to the Consultant will be at the sole discretion of the Company’s Board
of Directors, acting reasonably.


5.

TERMINATION


  5.1.

This Agreement may be terminated by either party at any time by two (2) months
notice in advance, in writing given by the Consultant to the Company, or by the
Company to Consultant.

        5.2.

The Company may terminate this Agreement at any time, without further obligation
to the Consultant if:


  (a)

The Consultant breaches any of the terms and conditions of this Agreement;

        (b)

The Company provides a lump sum termination break fee payment to the Consultant
in the amount equal to 12 times the Fee plus GST.

- 2 -

--------------------------------------------------------------------------------


  5.3.

If this Agreement is terminated by either party or any successor company or
person, within 90 days of a Change of Control, excluding termination under
section 5.2(a) herein, Consultant shall receive the payment under section
5.2.(b), plus an additional payment in the amount equal to 12 times the Fee. A
“Change of Control” means the of any of the following events:


  (a)

If any individual, partnership, company, society, or other legal entity (a
”Person”), alone or together with any other Persons with whom it is acting
jointly or in concert, becomes the beneficial owner of, or acquires the power to
exercise control or direction over, directly or indirectly, such securities (or
securities convertible into, or exchangeable for, securities) entitled to fifty
percent (50%) or more of the votes exercisable by holders of the
then-outstanding securities generally entitled to vote for the election of
directors (“Voting Stock”) of the company or if any Persons that previously were
not acting jointly or in concert commence acting jointly or in concert and
together beneficially own, or have the power to exercise control or direction
over, securities entitled to more than fifty percent (50%) or more of the votes
exercisable by holders of voting stock, nor have rights of conversion which, if
exercised, would permit such Persons to own or control such a percentage of
votes;

        (b)

The Company is merged, amalgamated or consolidated into or with another Person
and, as a result of such business combination, securities entitled to more than
fifty percent (50%) of the votes, exercisable by holders of the Voting Stock of
the Company or of such Person into which the Voting Stock of the Company is
converted in or immediately after such transaction are held by a Person alone or
together with any other persons with whom it is acting jointly or in concert and
such Person, together with those with whom it is acting jointly or in concert,
held securities representing less than fifty percent ;(50%) of the votes
exercisable by the holders of the Voting Stock of the Company immediately prior
to such transaction;

        (c)

The capital of the Company is reorganized and, as a result of such
reorganization, securities entitled to more than fifty percent (50%) of the
votes exercisable by the holders of the Voting Stock of the Company upon or
immediately after such reorganization are held by a Person alone or together
with any other Persons with whom it is acting jointly or in concert and such
Person, together with those with whom it is acting jointly or in concert, held
securities representing less than fifty percent (50%) of the votes exercisable
by the holders of the Voting Stock of the Company immediately prior to such
reorganization.

        (d)

The Company sells or otherwise transfers all or substantially all of its assets
to another Person and immediately following such sale or transfer securities
entitled to more than fifty percent (50%) of the votes exercisable by the
holders of the Voting Stock of the acquiring Person are held by a Person that
alone or together with any other Person or Persons with whom it is acting
jointly or in concert, and such person, together with those with whom it is
acting jointly or in concert, held securities representing less than fifty
percent (50%) of the votes exercisable by holders of the Voting Stock of the
Company immediately prior to such transaction; or

        (e)

During any period of two consecutive years, individuals (“Incumbent Directors”)
who at the beginning of any such period constitute the directors of the Company
cease for any reason to constitute at least a majority thereof. For the purposes
of this clause (5.3.(e)):


  i.

Each director who, during any such period, is elected or appointed as a director
of the Company with the approval of at least a majority of the Incumbent
Directors will be deemed to be an Incumbent Director;

- 3 -

--------------------------------------------------------------------------------


  ii.

An “Incumbent Director” does not include a director, elected or appointed
pursuant to an agreement (in respect of such election or appointment) with
another Person that deals with the Company at arm’s length, or as part of or
related to an amalgamation, a merger or a consolidation of the Company into or
with another person, a reorganization of the capital of the Company or the
acquisition of the Company as a result of which securities entitled to less than
fifty (50%) percent of the votes exercisable by holders of the then-outstanding
securities entitled to Voting Stock of the Company is converted on or
immediately after such transaction are held in the aggregate by Persons who were
holders of Voting Stock of the Company immediately prior to such transaction;
and

        iii.   References to the Company shall include successors to the Company
as a result of any amalgamation, merger, consolidation or reorganization of the
Company into or with another body corporate or other legal Person. 


6.

NOTICE


  6.1.

Any notice to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered to, or sent by prepaid registered post
addressed to, the respective addresses of the parties appearing on the first
page of this Agreement (or to such other address as one party provides to the
other in a notice given according to this paragraph). Where a notice is given by
registered post it shall be conclusively deemed to be given and received on the
fifth day after its deposit in a Canada post office any place in Canada.


7.

MISCELLANEOUS


  7.1.

This Agreement may not be assigned by either party without the prior written
consent of the other.

        7.2.

The titles of headings to the respective paragraphs of this agreement shall be
regarded as having been used for reference and convenience only.

        7.3.

This Agreement shall ensure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

        7.4.

This Agreement shall be governed by and interpreted in accordance with the laws
of British Columbia, Canada.

- 4 -

--------------------------------------------------------------------------------


  7.5.

Time shall be of the essence of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first above written.

  )     Enertopia Corp: )       )       )       )     Authorized Signatory )    
  )    


  )     Signed in the presence of: )       )       )     Name ) Robert
McAllister     )     Address )       )       )       )    

- 5 -

--------------------------------------------------------------------------------